Back to Form 8-K [form8-k.htm]
Exhibit 10.3
 


WELLCARE HEALTH PLANS, INC.
2004 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
 
FOR
 
REX M. ADAMS
 
 
This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into
effective as of September 2, 2008, by and between WellCare Health Plans, Inc., a
Delaware corporation (the “Company”), and Rex M. Adams (the “Grantee”).
 
RECITALS
 
In consideration of services to be rendered by the Grantee and to provide
incentive to the Grantee to remain with the Company and its Subsidiaries, it is
in the best interests of the Company to make a grant of Restricted Stock to
Grantee in accordance with the terms of this Agreement; and
 
The Restricted Stock is granted pursuant to the WellCare Health Plans, Inc. 2004
Equity Incentive Plan (the “Plan”) which is incorporated herein for all
purposes.  The Grantee hereby acknowledges receipt of a copy of the
Plan.  Unless otherwise provided herein, terms used herein that are defined in
the Plan and not defined herein shall have the meanings attributable thereto in
the Plan.
 
NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.           Award of Restricted Stock.  The Company hereby grants, on the date
set forth above (the “Date of Grant”), to the Grantee, 55,000 shares of common
stock, par value $.01 per share, of the Company (collectively, the “Restricted
Stock”), which Restricted Stock is and shall be subject to the terms, provisions
and restrictions set forth in this Agreement and in the Plan.  As a condition to
entering into this Agreement, and as a condition to the issuance of the
Restricted Stock (or any other securities of the Company), the Grantee agrees to
be bound by all of the terms and conditions herein and in the Plan.  The
purchase price per share of Restricted Stock is $.01 per share (the par value of
a share of common stock of the Company), which shall be paid in cash within ten
days of the Date of Grant.
 
2.           Vesting of Restricted Stock.
 
(a)           Except as otherwise provided in Section 3 hereof, 25% of
Restricted Stock shall become vested on each anniversary of the Date of Grant
(each such date being a “Vesting Date”), provided that the Grantee’s employment
with the Company, Comprehensive Health Management, Inc. (“CHMI”) or any other
Subsidiary continues through and on the applicable Vesting Date.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Except as otherwise provided in Section 3 hereof, there shall be
no proportionate or partial vesting of Restricted Stock in or during the months,
days or periods prior to each Vesting Date, and all vesting of Restricted Stock
shall occur only on the applicable Vesting Date.
 
3.           Termination of Services.
 
(a)           If the Grantees ceases to be an officer or employee of the
Company, CHMI and any other Subsidiary (the “Date of Termination”), for any
reason whatsoever, any portion of the Restricted Stock which is not yet then
vested, and which does not then become vested pursuant to this Section 3, shall
automatically and without notice terminate, be forfeited and become null and
void.
 
(b)           Notwithstanding the foregoing, if the Grantee ceases to be an
officer or employee of the Company, CHMI or any other Subsidiary, and the
Grantee’s employment was terminated (i) by the Company, CHMI or any other
Subsidiary without Cause, as defined in the Employment Agreement dated as of
September 2, 2008 among the Grantee, the Company and CHMI (the “Employment
Agreement”) or (ii) by the Grantee for Good Reason, as defined in the Employment
Agreement, in either case, within twenty-four months after there is a Change in
Control of the Company, as defined in Section 2(c) of the Plan, then the
unvested Restricted Stock shall become immediately vested as of the Date of
Termination.
 
(c)           Notwithstanding any other term or provision of this Agreement, in
the event that the Grantee’s employment with the Company, CHMI or any other
Subsidiary is terminated on account of the Grantee’s death or Disability, as
defined in the Employment Agreement, any unvested portion of the Restricted
Stock shall become immediately vested as of the Date of the Termination.
 
(d)           Notwithstanding any other term or provision of this Agreement but
subject to the provisions of the Plan, the Committee shall be authorized, in its
sole discretion, based upon its review and evaluation of the performance of the
Grantee and of the Company and its Subsidiaries, to accelerate the vesting of
all or any portion of the Restricted Stock under this Agreement, at such times
and upon such terms and conditions as the Committee shall deem advisable.
 
4.           Delivery of Restricted Stock.  The Company shall make a book entry
in its stock ledger for the Restricted Stock registered in the Grantee’s
name.  Upon vesting, certificates for the Restricted Stock will be issued in the
name of the Grantee and shall be delivered to the Grantee’s address on record
with the Company or to such other address as the Grantee may instruct the
Company.  The Company shall include a restrictive legend on any stock
certificates evidencing shares of Restricted Stock issued under the Plan or
under this Agreement or, in the case of uncertificated shares of Restricted
Stock issued thereunder, on the required notices described in Section 151(f) of
the Delaware General Corporation Law (the “DGCL”).

 
2

--------------------------------------------------------------------------------

 
 
5.           Rights with Respect to Restricted Stock.
 
(a)           Except as otherwise provided in this Agreement, the Grantee shall
have, with respect to all of the shares of Restricted Stock, whether vested or
unvested, all of the rights of a holder of shares of common stock of the
Company, including without limitation (i) the right to vote such Restricted
Stock, (ii) the right to receive dividends, if any, as may be declared on the
Restricted Stock from time to time, and (iii) the rights available to all
holders of shares of common stock of the Company upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split-up, stock dividend or
recapitalization undertaken by the Company.
 
(b)           If at any time while this Agreement is in effect (or shares of
Restricted Stock granted hereunder shall be or remain unvested while Grantee’s
employment continues and has not yet terminated or ceased for any reason), there
shall be any increase or decrease in the number of issued and outstanding shares
of the Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
shares, then and in that event, the Committee shall make any adjustments it
deems fair and appropriate, in view of such change, in the number of shares of
Restricted Stock then subject to this Agreement.  If any such adjustment shall
result in a fractional share, such fraction shall be disregarded.
 
(c)           Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock awarded hereunder, shall not affect in any manner the right, power or
authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger, consolidation or
similar transaction by or of the Company; (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Stock and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that the Restricted
Stock includes, has or possesses, or any warrants, options or rights with
respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company; or (vi) any other corporate transaction, act
or proceeding (whether of a similar character or otherwise).
 
6.           Transferability.  Unless otherwise determined by the Committee, the
shares of Restricted Stock are not transferable until and unless they become
vested in accordance with this Agreement, provided, that in no event may shares
of Restricted Stock be transferred unless there is an available exemption under
federal and applicable state securities laws and regulations (as determined in
the sole and absolute discretion of the Company).  The terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Grantee.  Any attempt to effect a Transfer of any shares of
Restricted Stock prior to the date on which the shares of Restricted Stock
become vested shall be void ab initio.  For purposes of this Agreement,
“Transfer” shall mean any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.

 
3

--------------------------------------------------------------------------------

 
 
7.           Tax Withholding Obligations.
 
(a)           Subject to the availability of “surplus” within the meaning of the
DGCL, the Company shall withhold a number of shares of the Company’s common
stock (rounded down) otherwise deliverable to the Grantee having a Fair Market
Value sufficient to satisfy the statutory minimum of all or part of the
Grantee’s estimated total federal, state and local tax obligations associated
with the award or vesting of the Restricted Stock; provided, however, the
Grantee may elect, by providing the Company with at least two weeks prior
notice, to satisfy such tax withholding obligations by depositing with the
Company an amount of cash equal to the amount determined by the Company to be
required with respect to any withholding taxes, FICA contributions or the like
under federal, state or local statute, ordinance rule or regulation in
connection with the award or vesting of the Restricted Stock.  Alternatively,
the Company may, in its sole and absolute discretion and to the extent permitted
by law, deduct from any payment of any kind otherwise due to the Grantee any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Stock.  In the event there is no available surplus (as
determined in the sole and absolute discretion of the Committee), the Company
shall provide Grantee with at least two weeks prior notice of such fact, and the
Grantee shall be required to satisfy any required tax withholding obligations by
making a cash payment to the Company.  In the event there is no available
surplus, the Company provides the required notice, and the Grantee does not make
a cash payment to the Company to satisfy any required tax withholding
obligations within one (1) business day of a request by the Company to do so,
the shares of Restricted Stock that otherwise would have vested shall be
forfeited.
 
(b)           Tax consequences on the Grantee (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Grantee.  The Grantee
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election and the
Grantee’s filing, withholding and payment (or tax liability) obligations.
 
8.           Amendment, Modification and Assignment.  This Agreement may only be
modified or amended in a writing signed by the parties hereto.  No promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, with
respect to the subject matter hereof, have been made by either party which are
not set forth expressly in this Agreement.  Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement (and Grantee’s
rights hereunder) may not be assigned, and the obligations of Grantee hereunder
may not be delegated, in whole or in part.  The rights and obligations created
hereunder shall be binding on the Grantee and his heirs and legal
representatives and on the successors and assigns of the Company.

 
4

--------------------------------------------------------------------------------

 

9.           Complete Agreement.  This Agreement (together with those agreements
and documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
 
10.           Requirements of Law.
 
(a)           The Company shall in no event be obligated to register for resale
any securities covered hereby pursuant to the Securities Act of 1933, as amended
(the “1933 Act”).
 
(b)           Grantee Representations.  The Grantee hereby represents and
warrants to the Company that:  (i) the Grantee understands and accepts that the
grant of Restricted Stock by the Company to the Grantee is intended to be exempt
from registration under the 1933 Act by virtue of Section 4(2) of the 1933 Act;
(ii) the Grantee understands and accepts that the grant of Restricted Stock by
the Company to the Grantee is intended to be exempt from registration under the
securities laws of the state or states in which the grant of such Restricted
Stock is deemed to be made, by virtue of transactional exemptions set forth
therein; (iii) the shares of Restricted Stock of the Company acquired by the
Grantee hereunder are being acquired solely for his own account, for investment
purposes only and not with a view to, or for sale in connection with, any
distribution (as such term is used in Section 2(11) of the 1933 Act) of such
shares of Restricted Stock nor with the present intention of distributing or
selling any of such shares of Restricted Stock; (iv) the Grantee has made a
detailed inquiry concerning the Company and its business and services, officers
and personnel, including the ongoing governmental investigations and the
investigation by special committee of the Board (“Special Committee”); (v) the
Company has made available to the Grantee, or such Grantee has had access to,
any and all information, financial or otherwise, concerning the Company and its
businesses and services, officers and personnel which the Grantee has requested
or deemed relevant (including information regarding the ongoing investigations
of the Company by certain federal and state agencies and other regulatory
bodies, as well as related private party proceedings, the Special Committee
investigation and the Company’s ongoing response thereto); (vi) the Grantee has
such knowledge and experience in financial and business matters in order to
evaluate the merits and risks of investment in the shares of Restricted Stock of
the Company and to make an informed investment decision with respect thereto;
(vii) the Grantee is an “accredited investor” as defined in Regulation D
promulgated under the 1933 Act; and (viii) the Grantee can bear a complete loss
of the value of the shares of Restricted Stock and is able to bear the economic
risks of holding the Restricted Stock for an indefinite period.  The Grantee
also understands that his shares of Restricted Stock have not been registered
under the 1933 Act or any applicable state securities laws and regulations and
that such shares of Restricted Stock cannot be transferred or sold unless an
exemption from registration under federal and any applicable state securities
laws and regulations is available.  The Grantee further acknowledges that if an
exemption from registration is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the shares of Restricted Stock, and on information and other
requirements relating to the Company which are outside of the Grantee’s control.

 
5

--------------------------------------------------------------------------------

 
 
11.           Miscellaneous.
 
(a)           No Right to Continued Employment.  This Agreement and the grant of
Restricted Stock hereunder shall not confer, or be construed to confer, upon the
Grantee any right to employment, or continued employment, with the Company or
any Subsidiary.
 
(b)           No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company or any Subsidiary from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.
 
(c)           Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
 
(d)           No Trust or Fund Created.  Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Subsidiary and the Grantee or any other person.  To the extent that the Grantee
or any other person acquires a right to receive payments from the Company or any
Subsidiary pursuant to this Agreement, such right shall be no greater than the
right of any unsecured general creditor of the Company.
 
(e)           Electronic Delivery and Signatures. Grantee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents.  If the Company establishes procedures for
an electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), Grantee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature.  Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.
 
(f)           Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware
(without reference to the conflict of laws rules or principles thereof).
 
(g)           Interpretation.  The Grantee accepts the Restricted Stock subject
to all of the terms, provisions and restrictions of this Agreement and the
Plan.  The undersigned Grantee hereby accepts as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under this Agreement.

 
6

--------------------------------------------------------------------------------

 
 
(h)           Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.
 
(i)           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at 8735 Henderson Road,
Renaissance Two, Tampa, Florida 33634, or if the Company should move its
principal office, to such principal office, and, in the case of the Grantee, to
the Grantee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.
 
(j)           Non-Waiver of Breach.  The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
 
(k)           Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.
 
           12.           Company Right to Recover.
 
If it is ever determined by the Board of Directors, in its sole and absolute
discretion, that actions by the Grantee have constituted: (i) wrongdoing that
contributed to (A) any material misstatement or omission from any report or
statement filed by the Company with the U.S. Securities and Exchange Commission
or (B) any statement, certification, cost report, claim for payment, or other
filing made under Medicare or Medicaid that was false, fraudulent, or for an
item or service not provided as claimed; (ii) gross misconduct; (iii) breach of
fiduciary duty to the Company or any Subsidiary; or (iv) fraud, then the
Restricted Stock, including any shares of Restricted Stock that previously
vested, shall be immediately forfeited and thereupon the Restricted Stock,
including any shares of Restricted Stock that previously vested, shall be
cancelled; provided, further, that if the vested shares have been sold prior to
the Board of Director’s determination, the Grantee shall be required to pay to
the Company an amount equal to the amount realized on such sale. In addition,
the Restricted Stock, including any shares of Restricted Stock that previously
vested and gains resulting from the sale of such vested shares, shall be subject
to forfeiture in accordance with the Company’s standard policies relating to
such forfeitures and clawbacks, as such policies are in effect at the time of
grant of the Restricted Stock.

 
* * * * * * * *


 
7

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.
 

 
WELLCARE HEALTH PLANS, INC.
         
By: /s/ Heath Schiesser                                   
 
Name: Heath G. Schiesser                               
 
Title: President and Chief Executive Officer 

 
Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement.
 
GRANTEE:




By:   /s/ Rex Adams                        
Rex M. Adams
 
8